



COURT OF APPEAL FOR ONTARIO

CITATION: Gilmor v. Nottawasaga Valley Conservation
    Authority,

2017 ONCA 678

DATE: 20170901

DOCKET: C61786

Doherty, Brown and Huscroft JJ.A.

BETWEEN

Alex Gilmor and Tania Gilmor

Respondents

and

Nottawasaga Valley Conservation Authority

Appellant

and

The Township of Amaranth

Respondent

Alex Gilmor and Tania Gilmor, in person

J. Thomas Curry and Andrew Porter, for Conservation
    Ontario

John A. Olah, for Nottawasaga Valley Conservation
    Authority

Sara Blake, for Ministry of Natural Resources

Jeremy Glick, for Ministry of Natural Resources

David N. Germain, for the Township of Amaranth

Jeremy Opolsky,
Amicus Curiae

Heard: December 20, 2016

On appeal from the order of Justice Kruzick, Justice
    Perell and Justice Dunphy of the Divisional Court, dated September 9 2015.

COSTS ENDORSEMENT

[1]

The court released its decision on May 23, 2017
    allowing the appeal. The parties were invited to make written submissions on
    costs. The interveners were required to pay their own costs.

[2]

The appellant NCVA, which succeeded on the
    appeal, seeks costs of $77,419.86 on a partial indemnity basis for both the
    appeal and the proceedings before the Divisional Court. This is opposed by
amicus
    curiae
on the basis that it is excessive. No submissions were received
    from the respondent Gilmors or from the Township of Amaranth.

[3]

The Gilmors shall pay the NCVA its costs claimed
    for the Divisional Court proceedings of $14,674.25, all-inclusive.

[4]

The Gilmors should not be required to pay for
    the NCVAs costs in responding to unsuccessful intervention motions ($14,570).

[5]

The cost sought for the leave to appeal motion
    and appeal hearing are high, having regard to the costs in the Divisional
    Court, and should be reduced. In all of the circumstances, the Gilmors shall
    pay the NCVA $30,000, all-inclusive for costs on the appeal.

[6]

The total costs payable by the Gilmors to the
    NCVA are $44,674.25, all inclusive.

[7]

No order is made in respect of the Township of
    Amaranth.

Doherty J.A.

David Brown J.A.

Grant Huscroft J.A.


